DETAILED ACTION

This communication is in response to applicant's response filed under 37 C.F.R. §1.111, dated September 27, 2022 in response to a non-final office action.  Claims 1-2, 5, 8, 10-12, 15-16, 18, 39 and 41 have been amended.  Claims 7 and 14 have been cancelled.  Claims 1-6, 8-13, 15-18, 39 and 41 are subject to examination and have been examined.

Acknowledgement is made to the following amendments made by the Applicant:
  Applicant's amendment to claims 1, 5, 7-8, 10-11, 14-16, 18, and 39 to obviate the previous objection to claims 1, 5, 7-8, 10-11, 14-16, 18, and 39.  The previous objection to the said claims is hereby withdrawn.

Response to Arguments
Applicant's arguments, with respect to the amended claims, filed September 27, 2022 have been fully considered but they are not persuasive for the following reasons:
Applicant's Argument:
Regarding Claims 1, 11 and 39 (35 USC§ 103): The Applicant argues in substance that, "Grant [in view of NPL2]  fails to disclose the RRC includes a first set of TCI states for receiving PDCCH which has first correspondences with between TCI state identifiers for receiving PDCCH and SSB identifiers, and/or a second set of TCI states for receiving PD SCH which has second correspondences between TCI state identifiers for receiving PDSCH and SSB identifiers.''

Examiner's Response:
The Examiner respectfully disagrees.
Regarding the amended limitations in Claim 1 (similar limitations are in independent claims 11 and 39), Grant, in view of NPL2, teaches the claimed limitations as written.  That is, the amended limitation, “receiving a radio resource control (RRC) signaling sent by the base station, wherein the RRC signaling includes at least one of a first set of TCI states for receiving physical downlink control channel (PDCCH) or a second set of TCI states for receiving physical downlink shared channel (PDSCH), where the first set of TCI states and the second set of TCI states are configured by the base station for the terminal, the first set of TCI states includes first correspondences between TCI state identifiers for receiving PDCCH and SSB identifiers, the second set of TCI states includes second correspondences between TCI state identifiers for receiving PDSCH and SSB identifiers” is taught by Grant in ¶ [0284-0285], in which the needed mechanism for defining/updating the DL RS (downlink reference signal) index (which includes the SSB index) associated with each  RS set of a TCI state is discussed.  (Grant, ¶ [0285]: The UE may be configured to periodically report the N largest RSRPs and corresponding reference signal indices, e.g., CRIs, SSB indexes. The gNB decides what subset (or all) RS index(es) should be associated with which TCI state(s). The gNB then signals the TCI state index(es), the RS Set index(es), and the DL RS index(es) to the UE which updates its own TCI state configuration with the signalled RS index(es). This updates the spatial QCL reference that the UE should use for PDCCH/PDSCH demodulation when indicated in a future QCL indication message).  From the above paragraph, the reference signal indices include SSB indexes, which are equated to the claimed SSB identifiers, and the association between the RS indexes (which include the SSB identifiers) and the TCI state index(es), received from the gNB by the UE as part of the spatial QCL (Quasi Co-Location) reference update for UE’s PDCCH/PDSCH modulation, is equated to the claimed correspondences between TCI state identifiers for receiving PDCCH/PDSCH and SSB identifiers.  By the above rationale, Grant, in view of NPL2, teaches the amended limitations.  See updated rejection below.
Regarding all other arguments presented by Applicant, the arguments are substantially the same as those that have already been addressed above; and in the interest of brevity, the Examiner directs Applicant to those responses above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 11, 13, 15, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Grant et.al. (US Patent Application Publication, 20200280409, hereinafter, “Grant”) in view of “Nokia et.al., NR 4-step RACH procedure, 3GPP TSG RAN WG1 NR Ad-Hoc#2, R1-1710892”, hereinafter, “NPL2”, also in Applicant’s IDS).
Regarding claim 1, Grant teaches:
A method for configuring transmission that is executed by a terminal , the method comprising (Grant: beam measurement and reporting between UE [i.e., terminal] and gNB [i.e., base station].  ¶ [0303, Section 4.1]): 
receiving configuration information for synchronization signal block (SSB) measurement from a base station (Grant: the FIG. 12 diagram shows Resource Setting 2 which contains a set of periodic SSB resources. This is linked to Report Setting 3 ... the UE is configured to report the top two SSBs and corresponding SSB indexes [i.e., configuration information] on a periodic basis.  Fig. 12 and ¶ [0308]); 
performing an SSB measurement based on the configuration information for SSB measurement in order to obtain an SSB measurement report (Grant: Such an approach is shown in Figure 12 in which the UE is configured to measure on a set of 8 SSB resources, and the set configuration within Resource Setting 2 contains an IE specifying the short ID configuration, i.e., mapping between long and short IDs ... [Proposal 7]: enable configuration of a set of SSB resources within a resource setting on which the UE shall perform L1-RSRP measurements.  Fig. 12 and ¶ [0311, 0313]); and
sending the SSB measurement report to the base station (Grant: [Proposal 8]: For L1-RSRP reporting on SSB [i.e., to the gNB], support configuring the UE with a mapping between the full SS block identity and a short measurement identity (6 or fewer bits). The short measurement identity is used in measurement reports and uniquely identifies a SSB resource within a configured set of SSB resources.  ¶ [0314]) in order to allow the base station to configure a set of transmission configuration indication (TCI) states for the terminal based on the SSB measurement report (Grant: The UE may be configured to periodically report the N largest RSRPs and corresponding reference signal indices, e.g., CRIs, SSB indexes. The gNB decides [i.e., base station] what subset (or all) RS index(es) should be associated with which TCI state(s). The gNB then signals the TCI(s) and the associated DL RS index(es) to the UE which can update its own TCI state configuration with the signalled RS index(es).  ¶ [0285]);
wherein the method further comprises:
receiving a radio resource control (RRC) signaling sent by the base station (Grant: For a UE in RRC CONNECTED mode, an RS [reference signal] within an RS set of any TCI state may be dynamically updated through ... Mechanism-1 (Explicit update of a TCI state).  Table 6, Page 19 and ¶ [0289]), wherein the RRC signaling includes at least one of a first set of TCI states for receiving physical downlink control channel (PDCCH) or a second set of TCI states for receiving physical downlink shared channel (PDSCH), where the first set of TCI states and the second set of TCI states are configured by the base station for the terminal, the first set of TCI states includes first correspondences between TCI state identifiers for receiving PDCCH and SSB identifiers, the second set of TCI states includes second correspondences between TCI state identifiers for receiving PDSCH and SSB identifiers (Grant: Mechanism-1 (explicit update of a TCI state) is straight forward and should be supported ... The UE may be configured to periodically report the N largest RSRPs and corresponding reference signal indices, e.g., CRIs, SSB indexes [i.e., SSB identifiers]. The gNB decides what subset (or all) RS index(es) [i.e., SSB indexes/identifiers] should be associated with which TCI state(s) [i.e., correspondences between TCI states and SSB identifiers]. The gNB then signals the TCI state index(es), the RS Set index(es), and the DL RS index(es) to the UE which updates its own TCI state configuration with the signalled RS index(es). This updates the spatial QCL reference that the UE should use for PDCCH/PDSCH demodulation when indicated in a future QCL indication message.  Table 6, Page 19 and ¶ [0285]).
Although Grant teaches an UE configured to perform L1-RSRP measurements and reporting the measurements on the SSB to the gNB, Grant does not explicitly teach:
sending the SSB measurement report to the base station through a first designated message, wherein the first designated message is configured to represent contention resolution during a random access procedure;
receiving a second designated message for representing successful contention resolution sent by the base station. 
However, in the same field of endeavor, NPL2 teaches:
sending the SSB measurement report to the base station through a first designated message, wherein the first designated message is configured to represent contention resolution during a random access procedure (NPL2: UE detects strong SS block(s) of neighbour cells and report measurements to serving gNB ... UE is configured a non-contention based RACH preamble [i.e., contention resolution resource] corresponding to certain strong CSI-RS based on which UE can determine its TX beam based on RX beam used to receive CSI-RS ... gNB could in Msg2 configure and/or trigger UE with CSI-RS resources and ports which would be QCL associated with the SS block indicated via PRACH preamble selection. UE would then determine the configuration and/or trigger in Msg2, measure CSI-RSs resources and provide measurement report in Msg3 [i.e., first designated message] indicating which CSI-RS resource / beam would be preferred.  ¶ [Sections 3.1-3.2, Page 5]);
receiving a second designated message for representing successful contention resolution sent by the base station (NPL2: gNB could then use that component beam for Msg4 [in response to Msg3 from the UE; i.e., second designated message] and DL transmissions onwards until further refinement and/or TX beam selection.  ¶ [Section 3.2, Page 5]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grant to include the features as taught by NPL2 above in order to reduce the latency3. (NPL2, ¶ [Section 3.2, Page 5]).

Regarding claim 3, Grant-NPL2 discloses on the features with respect to claim 1 as outlined above.
Grant further teaches:
a measured object that includes one or more SSBs designated by the base station (Grant: [Proposal 7]: ... enable configuration [by the gNB per Section 4.1] of a set of SSB resources within a resource setting on which the UE shall perform L1-RSRP measurements.  Fig. 2 and ¶ [0313]); 
a measurement triggering condition that includes a designated measurement triggering threshold (Grant: The UE may be configured to periodically report [i.e., measurement triggering condition] the N largest RSRPs [i.e., designated measurement triggering threshold] and corresponding reference signal indices, e.g., CRIs, SSB indexes.  ¶ [0285]); and
a configuration of the measurement report that includes a designated content of the measurement report (Grant: [Proposal 7]: The report setting contains at least the following parameters: ... N = the number of reported RSRPs [i.e., a designated content].  Fig. 2 and ¶ [0313]).

Regarding claim 4, Grant-NPL2 discloses on the features with respect to claim 3 as outlined above.
Grant further teaches:
sending the first designated message carrying the SSB measurement report to the base station through the first designated resource (Grant: [Proposal 8]: For L1-RSRP reporting on SSB [i.e., to the gNB], support configuring the UE with a mapping between the full SS block identity and a short measurement identity (6 or fewer bits). The short measurement identity is used in measurement reports and uniquely identifies a SSB resource within a configured set of SSB resources.  ¶ [0314]).
NPL2 further teaches:
determining a first designated resource that is configured by the base station for the terminal for transmitting the first designated message (NPL2: After the gNB has received the random access preamble, it transmits the random access response (RAR) ... The RAR message includes at least the following fields: Grant [i.e., first designated resource] for RACH message 3 [i.e., first designated message].  ¶ [Sections 2.1.2-2.1.3, Page 2]); 
adding the SSB measurement report to the first designated message (NPL2: UE would then determine the configuration and/or trigger in Msg2, measure CSI-RSs resources and provide measurement report in Msg3 [i.e., first designated message] indicating which CSI-RS resource / beam would be preferred.  ¶ [Section 3.2, Page 5]).
The rationale and motivation for adding this teaching of NPL2 is the same as the rationale and motivation for Claim 1.  

Regarding claim 11, Grant teaches:
A method for configuring transmission that is executed by a base station, the method comprising (Grant: beam measurement and reporting between UE [i.e., terminal] and gNB [i.e., base station].  ¶ [0303, Section 4.1]): 
setting configuration information for synchronization signal block (SSB) measurement by a terminal (Grant: the FIG. 12 diagram shows Resource Setting 2 which contains a set of periodic SSB resources. This is linked to Report Setting 3 ... the UE is configured to report the top two SSBs and corresponding SSB indexes [i.e., configuration information] on a periodic basis.  Fig. 12 and ¶ [0308]); 
sending the configuration information for SSB measurement to the terminal in order to allow the terminal to perform an SSB measurement based on the configuration information for SSB measurement to obtain an SSB measurement report (Grant: Such an approach is shown in Figure 12 in which the UE is configured to measure on a set of 8 SSB resources, and the set configuration within Resource Setting 2 contains an IE specifying the short ID configuration, i.e., mapping between long and short IDs ... [Proposal 7]: enable configuration of a set of SSB resources within a resource setting on which the UE shall perform L1-RSRP measurements.  Fig. 12 and ¶ [0311, 0313]); and
configuring a set of transmission configuration indication (TCI) states for the terminal based on the SSB measurement report (Grant: The UE may be configured to periodically report the N largest RSRPs and corresponding reference signal indices, e.g., CRIs, SSB indexes. The gNB decides [i.e., base station] what subset (or all) RS index(es) should be associated with which TCI state(s). The gNB then signals the TCI(s) and the associated DL RS index(es) to the UE which can update its own TCI state configuration with the signalled RS index(es).  ¶ [0285]) when the SSB measurement report is received from the terminal (Grant: [Proposal 8]: For L1-RSRP reporting on SSB [i.e., to the gNB], support configuring the UE with a mapping between the full SS block identity and a short measurement identity (6 or fewer bits). The short measurement identity is used in measurement reports and uniquely identifies a SSB resource within a configured set of SSB resources.  ¶ [0314]);
configuring the set of TCI states for the terminal based on the SSB measurement report further comprises:
configuring at least one of a first set of TCI states for receiving physical downlink control channel (PDCCH) or a second set of TCI states for receiving physical downlink shared channel (PDSCH) for the terminal based on the SSB measurement report, where the first set of TCI states includes first correspondences between TCI state identifiers for receiving PDCCH and SSB identifiers, the second set of TCI states includes second correspondences between TCI state identifiers for receiving PDSCH and SSB identifiers (Grant: Mechanism-1 (explicit update of a TCI state) is straight forward and should be supported ... The UE may be configured to periodically report the N largest RSRPs [i.e., SSB measurement report] and corresponding reference signal indices, e.g., CRIs, SSB indexes [i.e., SSB identifiers]. The gNB decides what subset (or all) RS index(es) [i.e., SSB indexes/identifiers] should be associated with which TCI state(s) [i.e., correspondences between TCI states and SSB identifiers]. The gNB then signals the TCI state index(es), the RS Set index(es), and the DL RS index(es) to the UE which updates its own TCI state configuration with the signalled RS index(es). This updates the spatial QCL reference that the UE should use for PDCCH/PDSCH demodulation when indicated in a future QCL indication message.  Table 6, Page 19 and ¶ [0285]).
Although Grant teaches an UE configured to perform L1-RSRP measurements and reporting the measurements on the SSB to the gNB, Grant does not explicitly teach:
through a first designated message that is configured to represent contention resolution during a random access procedure. 
However, in the same field of endeavor, NPL2 teaches:
through a first designated message that is configured to represent contention resolution during a random access procedure (NPL2: UE detects strong SS block(s) of neighbour cells and report measurements to serving gNB ... UE is configured a non-contention based RACH preamble [i.e., contention resolution resource] corresponding to certain strong CSI-RS based on which UE can determine its TX beam based on RX beam used to receive CSI-RS ... gNB could in Msg2 configure and/or trigger UE with CSI-RS resources and ports which would be QCL associated with the SS block indicated via PRACH preamble selection. UE would then determine the configuration and/or trigger in Msg2, measure CSI-RSs resources and provide measurement report in Msg3 [i.e., first designated message] indicating which CSI-RS resource / beam would be preferred.  ¶ [Sections 3.1-3.2, Page 5]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grant to include the features as taught by NPL2 above in order to reduce the latency3. (NPL2, ¶ [Section 3.2, Page 5]).

Regarding claim 13, Grant-NPL2 discloses on the features with respect to claim 11 as outlined above.
Grant further teaches:
a measured object including one or more SSBs designated (Grant: [Proposal 7]: ... enable configuration [by the gNB per Section 4.1] of a set of SSB resources within a resource setting on which the UE shall perform L1-RSRP measurements.  Fig. 2 and ¶ [0313]); 
a measurement triggering condition including a designated measurement triggering threshold (Grant: The UE may be configured to periodically report [i.e., measurement triggering condition] the N largest RSRPs [i.e., designated measurement triggering threshold] and corresponding reference signal indices, e.g., CRIs, SSB indexes.  ¶ [0285]); and
a configuration of the measurement report including a designated content of the measurement report (Grant: [Proposal 7]: The report setting contains at least the following parameters: ... N = the number of reported RSRPs [i.e., a designated content].  Fig. 2 and ¶ [0313]).

Regarding claim 15, Grant-NPL2 discloses on the features with respect to claim 11 as outlined above.
Grant further teaches:
adding the first set of TCI states and/or the second set of TCI states (Grant: With N-bits, up to 2N TCI states [i.e., first and second set of TCI states] may be defined, some containing a single RS set and others containing multiple RS sets to support multi-TRP operation.  Table 3, Page 2 and ¶ [0272])to a radio resource control (RRC) signaling and sending the RRC signaling to the terminal Grant: Table 3 (above) shows an exemplary set of TCI states that may be RRC configured to a UE.  Table 3 and ¶ [0272]).
NPL2 further teaches:
sending a second designated message to represent successful contention resolution to the terminal (NPL2: gNB could then use that component beam for Msg4 [in response to Msg3 from the UE; i.e., second designated message] and DL transmissions onwards until further refinement and/or TX beam selection.  ¶ [Section 3.2, Page 5]).
The rationale and motivation for adding this teaching of NPL2 is the same as the rationale and motivation for Claim 1.  

Regarding claim 39, Grant teaches:
A device for configuring transmission that is integrated in a terminal, the device comprising: 
a processor; and
a memory that is configured to store instructions executable by the processor, wherein the processor is configured to (Grant: beam measurement and reporting between UE [i.e., terminal] and gNB [i.e., base station].  ¶ [0303, Section 4.1]): 
receive configuration information for synchronization signal block (SSB) measurement sent by a base station (Grant: the FIG. 12 diagram shows Resource Setting 2 which contains a set of periodic SSB resources. This is linked to Report Setting 3 ... the UE is configured to report the top two SSBs and corresponding SSB indexes [i.e., configuration information] on a periodic basis.  Fig. 12 and ¶ [0308]); 
perform an SSB measurement based on the configuration information for SSB measurement in order to obtain an SSB measurement report (Grant: Such an approach is shown in Figure 12 in which the UE is configured to measure on a set of 8 SSB resources, and the set configuration within Resource Setting 2 contains an IE specifying the short ID configuration, i.e., mapping between long and short IDs ... [Proposal 7]: enable configuration of a set of SSB resources within a resource setting on which the UE shall perform L1-RSRP measurements.  Fig. 12 and ¶ [0311, 0313]); and
send the SSB measurement report to the base station (Grant: [Proposal 8]: For L1-RSRP reporting on SSB [i.e., to the gNB], support configuring the UE with a mapping between the full SS block identity and a short measurement identity (6 or fewer bits). The short measurement identity is used in measurement reports and uniquely identifies a SSB resource within a configured set of SSB resources.  ¶ [0314]) in order to allow the base station to configure a set of transmission configuration indication (TCI) states for the terminal based on the SSB measurement report (Grant: The UE may be configured to periodically report the N largest RSRPs and corresponding reference signal indices, e.g., CRIs, SSB indexes. The gNB decides [i.e., base station] what subset (or all) RS index(es) should be associated with which TCI state(s). The gNB then signals the TCI(s) and the associated DL RS index(es) to the UE which can update its own TCI state configuration with the signalled RS index(es).  ¶ [0285]);
the processor is further configured to:
receive a radio resource control (RRC) signaling sent by the base station (Grant: For a UE in RRC CONNECTED mode, an RS [reference signal] within an RS set of any TCI state may be dynamically updated through ... Mechanism-1 (Explicit update of a TCI state).  Table 6, Page 19 and ¶ [0289]), wherein the RRC signaling includes at least one of a first set of TCI states for receiving physical downlink control channel (PDCCH) or a second set of TCI states for receiving physical downlink shared channel (PDSCH), where the first set of TCI states and the second set of TCI states are configured by the base station for the terminal the first set of TCI states includes first correspondences between TCI state identifiers for receiving PDCCH and SSB identifiers, the second set of TCI states includes second correspondences between TCI state identifiers for receiving PDSCH and SSB identifiers (Grant: Mechanism-1 (explicit update of a TCI state) is straight forward and should be supported ... The UE may be configured to periodically report the N largest RSRPs and corresponding reference signal indices, e.g., CRIs, SSB indexes [i.e., SSB identifiers]. The gNB decides what subset (or all) RS index(es) [i.e., SSB indexes/identifiers] should be associated with which TCI state(s) [i.e., correspondences between TCI states and SSB identifiers]. The gNB then signals the TCI state index(es), the RS Set index(es), and the DL RS index(es) to the UE which updates its own TCI state configuration with the signalled RS index(es). This updates the spatial QCL reference that the UE should use for PDCCH/PDSCH demodulation when indicated in a future QCL indication message.  Table 6, Page 19 and ¶ [0285]).
Although Grant teaches an UE configured to perform L1-RSRP measurements and reporting the measurements on the SSB to the gNB, Grant does not explicitly teach:
send the SSB measurement report to the base station through a first designated message, wherein the first designated message is configured to represent contention resolution during a random access procedure;
receive a second designated message for representing successful contention resolution sent by the base station. 
However, in the same field of endeavor, NPL2 teaches:
send the SSB measurement report to the base station through a first designated message, wherein the first designated message is configured to represent contention resolution during a random access procedure (NPL2: UE detects strong SS block(s) of neighbour cells and report measurements to serving gNB ... UE is configured a non-contention based RACH preamble [i.e., contention resolution resource] corresponding to certain strong CSI-RS based on which UE can determine its TX beam based on RX beam used to receive CSI-RS ... gNB could in Msg2 configure and/or trigger UE with CSI-RS resources and ports which would be QCL associated with the SS block indicated via PRACH preamble selection. UE would then determine the configuration and/or trigger in Msg2, measure CSI-RSs resources and provide measurement report in Msg3 [i.e., first designated message] indicating which CSI-RS resource / beam would be preferred.  ¶ [Sections 3.1-3.2, Page 5]);
receive a second designated message for representing successful contention resolution sent by the base station (NPL2: gNB could then use that component beam for Msg4 [in response to Msg3 from the UE; i.e., second designated message] and DL transmissions onwards until further refinement and/or TX beam selection.  ¶ [Section 3.2, Page 5]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grant to include the features as taught by NPL2 above in order to reduce the latency3. (NPL2, ¶ [Section 3.2, Page 5]).

Claims 2, 12, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Grant-NPL2 in view of Kimba Dit Adamou (WIPO (PCT) Patent Application Publication, WO2019242678A1, hereinafter, “Kimba Dit Adamou”).
Regarding claim 2, Grant-NPL2 discloses on the features with respect to claim 1 as outlined above.
Grant-NPL2 does not explicitly teach:
receiving a system message block (SIB)1 from the base station, the SIB1 including the configuration information for SSB measurement. 
However, in the same field of endeavor, Kimba Dit Adamou teaches:
receiving a system message block (SIB)1 from the base station, the SIB1 including the configuration information for SSB measurement (Kimba Dit Adamou: Step 202: Measure the PCI [physical cell identity] of the second cell on the target frequency, the target frequency is determined according to the synchronization signal block SSB offset of the first cell and/or the system information block 1 [i.e., SIB1] physical downlink control channel configuration information. Fig. 2 and ¶ [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grant-NPL2 to include the features as taught by Kimba Dit Adamou above in order to speed up the ANR [automatic neighbor relation] process. (Kimba Dit Adamou, ¶ [0056]).

Regarding claim 12, Grant-NPL2 discloses on the features with respect to claim 11 as outlined above.
Grant-NPL2 does not explicitly teach:
adding the configuration information for SSB measurement to a system message block (SIB)1 and sending the SIB 1 to the terminal. 
However, in the same field of endeavor, Kimba Dit Adamou teaches:
adding the configuration information for SSB measurement to a system message block (SIB)1 and sending the SIB 1 to the terminal (Kimba Dit Adamou: Step 202: Measure the PCI [physical cell identity] of the second cell on the target frequency, the target frequency is determined according to the synchronization signal block SSB offset of the first cell and/or the system information block 1 [i.e., SIB1] physical downlink control channel configuration information. Fig. 2 and ¶ [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grant-NPL2 to include the features as taught by Kimba Dit Adamou above in order to speed up the ANR [automatic neighbor relation] process. (Kimba Dit Adamou, ¶ [0056]).

Regarding claim 41, Grant-NPL2 discloses on the features with respect to claim 39 as outlined above.
Grant-NPL2 does not explicitly teach:
receive a system message block (SIB)1 sent by the base station, the SIB1 including the configuration information for SSB measurement. 
However, in the same field of endeavor, Kimba Dit Adamou teaches:
receive a system message block (SIB)1 sent by the base station, the SIB1 including the configuration information for SSB measurement (Kimba Dit Adamou: Step 202: Measure the PCI [physical cell identity] of the second cell on the target frequency, the target frequency is determined according to the synchronization signal block SSB offset of the first cell and/or the system information block 1 [i.e., SIB1] physical downlink control channel configuration information. Fig. 2 and ¶ [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grant-NPL2 to include the features as taught by Kimba Dit Adamou above in order to speed up the ANR [automatic neighbor relation] process. (Kimba Dit Adamou, ¶ [0056]).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Grant-NPL2 in view of Lou et.al. (US Patent Application Publication, 20210029730, hereinafter, “Lou”).
Regarding claim 5, Grant-NPL2 discloses on the features with respect to claim 3 as outlined above.
NPL2 further teaches:
the configuration of the measurement report further includes a designated transmission resource of the measurement report (NPL2: After the gNB has received the random access preamble, it transmits the random access response (RAR) ... The RAR message includes at least the following fields: Grant [i.e., designated transmission resource] for RACH message 3.  ¶ [Sections 2.1.2-2.1.3, Page 2]), and 
sending the SSB measurement report to the base station through the first designated message further comprises: 
determining a second designated resource that is configured by the base station for the terminal for transmitting the first designated message (NPL2: After the gNB has received the random access preamble, it transmits the random access response (RAR) ... The RAR message includes at least the following fields: Grant [i.e., second designated resource] for RACH message 3 [i.e., first designated message].  ¶ [Sections 2.1.2-2.1.3, Page 2]). 
The rationale and motivation for adding this teaching of NPL2 is the same as the rationale and motivation for Claim 1.  
Grant-NPL2 does not explicitly teach:
obtaining a cell radio network temporary identifier (C-RNTI) when the second designated resource is different from the designated transmission resource, wherein the C-RNTI is the same as the first designated message; and
sending the SSB measurement report to the base station through the C-RNTI and the designated transmission resource. 
However, in the same field of endeavor, Lou teaches:
obtaining a cell radio network temporary identifier (C-RNTI) when the second designated resource is different from the designated transmission resource, wherein the C-RNTI is the same as the first designated message (Lou: the second uplink Grant [i.e., designated transmission resource] is scrambled by a specific radio network temporary identifier (RNTI), and is indicated to the terminal for retransmission. For example, the radio network temporary identifier is a cell RNTI (C-RNTI), or a configured scheduling RNTI (CS-RNTI) used for preconfigured scheduling retransmission [i.e., second designated resource]. ¶ [0113]); and
sending the SSB measurement report to the base station through the C-RNTI and the designated transmission resource (Lou: After receiving the second uplink Grant, the terminal ... transmits the second data packet to the network device based on the second uplink Grant.  ¶ [0114]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grant-NPL2 to include the features as taught by Lou above in order to improve a proper scheduling decision of the network device. (Lou, ¶ [0006]).

Regarding claim 6, Grant-NPL2-Lou discloses on the features with respect to claim 5 as outlined above.
NPL2 further teaches:
adding the SSB measurement report to the first designated message when the second designated resource is the same as the designated transmission resource (NPL2: After the gNB has received the random access preamble, it transmits the random access response (RAR) ... The RAR message includes at least the following fields: Grant [i.e., second designated resource] for RACH message 3 [i.e., first designated message].  ... UE would then determine the configuration and/or trigger in Msg2, measure CSI-RSs resources and provide measurement report in Msg3 [i.e., first designated message] indicating which CSI-RS resource / beam would be preferred.  ¶ [Sections 3.1-3.2, Page 5]); and
sending the first designated message carrying the SSB measurement report to the base station through the second designated resource (NPL2: UE would then determine the configuration and/or trigger in Msg2, measure CSI-RSs resources and provide measurement report in Msg3 [i.e., sending to gNB (base station) ]indicating which CSI-RS resource / beam would be preferred.  ¶ [Sections 3.1-3.2, Page 5]). 
The rationale and motivation for adding this teaching of NPL2 is the same as the rationale and motivation for Claim 1.  

Claims 8-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Grant-NPL2 in view Enescu et.al. (US Patent Application Publication, 20210119688, hereinafter, “Enescu”).
Regarding claim 8, Grant-NPL2 discloses on the features with respect to claim 1 as outlined above.
Grant-NPL2 does not explicitly teach:
receiving a first media access control (MAC) control element (CE) signaling sent by the base station, wherein the first MAC CE signaling is configured for activating a first TCI state identifier, and the first TCI state identifier is selected from the first set of TCI states by the base station and configured for allowing the terminal to determine a receiving beam required for receiving the PDCCH from the base station; 
determining a first SSB identifier corresponding to the first TCI state identifier based on the first correspondences; and
using a first receiving beam in receiving the PDCCH, where the first receiving beam is further used for receiving the SSB designated by the first SSB identifier or corresponding to the first SSB identifier. 
However, in the same field of endeavor, Enescu teaches:
receiving a first media access control (MAC) control element (CE) signaling sent by the base station, wherein the first MAC CE signaling is configured for activating a first TCI state identifier, and the first TCI state identifier is selected from the first set of TCI states by the base station and configured for allowing the terminal to determine a receiving beam required for receiving the PDCCH from the base station (Enescu: For determining the transmit beam for the NR-PDCCH, each CORESET may be associated to one or multiple TCI states. In instances in which the CORESET is associated with more than one TCI state, MAC-CE level activation signaling may be used to control which one of the multiple TCI states [i.e., first TCI state identifier] is active at a time per CORESET. Search space set may define PDCCH monitoring related time domain parameters, such as monitoring periodicity. In other words, search space parameters may provide UE 110 information regarding when to try detecting NR-PDCCH from the particular CORESET ... The UE may then determine how to set its RX beam from associated (active) TCI state of the CORESET. Fig. 2 and ¶ [0089]); 
determining a first SSB identifier corresponding to the first TCI state identifier based on the first correspondences (Enescu: when TCI index 210 0 [i.e., first TCI state identifier] determines source RS set(s) 220 for a particular physical signal or channel, the UE 110 may determine that it can set its RX beam for receiving the SS/PBCH block #n [i.e., first SSB identifier] (based on the corresponding source RS index 230). Fig. 2 and ¶ [0090]); and
using a first receiving beam in receiving the PDCCH, where the first receiving beam is further used for receiving the SSB designated by the first SSB identifier or corresponding to the first SSB identifier (Enescu: ... Search space set may define PDCCH monitoring related time domain parameters, such as monitoring periodicity. In other words, search space parameters may provide UE 110 information regarding when to try detecting NR-PDCCH from the particular CORESET ... The UE may then determine how to set its RX beam from associated (active) TCI state of the CORESET ... when TCI index 210 0 determines source RS set(s) 220 for a particular physical signal or channel, the UE 110 may determine that it can set its RX beam for receiving the SS/PBCH block #n [i.e., first SSB identifier].  Fig. 2 and ¶ [0089]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grant-NPL2 to include the features as taught by Enescu above in order to provide efficient power saving possibilities. (Enescu, ¶ [0112]).

Regarding claim 9, Grant-NPL2 discloses on the features with respect to claim 1 as outlined above.
Grant-NPL2 does not explicitly teach:
receiving a second MAC CE signaling sent by the base station, wherein the second MAC CE signaling is configured for activating a second number of TCI state identifiers for receiving PDSCH, and the second number of TCI state identifiers is selected from the first number of TCI state identifiers in the second set of TCI states by the base station. 
However, in the same field of endeavor, Enescu teaches:
receiving a second MAC CE signaling sent by the base station, wherein the second MAC CE signaling is configured for activating a second number of TCI state identifiers for receiving PDSCH, and the second number of TCI state identifiers is selected from the first number of TCI state identifiers in the second set of TCI states by the base station (Enescu: The example embodiments provide beam indication and reporting functionality that support UEs 110 with limited beamforming capabilities. For example, as MAC-CE signaling is used to activate TCI states, for example, for PDCCH 430 and PDSCH 440, and if the assumed latency between the MAC-CE command (or HARQ-ACK sent to PDSCH 440 carrying the command) and time when the command is in effect is at least as long as the lead time at UE 110 to switch on the panel, a TCI framework may be able to provide some level of power saving possibilities for the UE 110.  ¶ [0111]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grant-NPL2 to include the features as taught by Enescu above in order to provide efficient power saving possibilities. (Enescu, ¶ [0112]).

Regarding claim 16, Grant-NPL2 discloses on the features with respect to claim 15 as outlined above.
Grant-NPL2 does not explicitly teach:
selecting a TCI state identifier from the first set of TCI states as a first TCI state identifier; 
generating a first media access control (MAC) control element (CE) signaling that is configured for activating the first TCI state identifier that is configured for allowing the terminal to determine a receiving beam required for receiving the PDCCH from the base station; and
sending the first MAC CE signaling to the terminal. 
However, in the same field of endeavor, Enescu teaches:
selecting a TCI state identifier from the first set of TCI states as a first TCI state identifier (Enescu: when TCI index 210 0 [i.e., first TCI state identifier of “M” indices] determines source RS set(s) 220 for a particular physical signal or channel, the UE 110 may determine that it can set its RX beam for receiving the SS/PBCH block #n [i.e., first SSB identifier] (based on the corresponding source RS index 230).. Fig. 2 and ¶ [0090]); 
generating a first media access control (MAC) control element (CE) signaling that is configured for activating the first TCI state identifier that is configured for allowing the terminal to determine a receiving beam required for receiving the PDCCH from the base station (Enescu: For determining the transmit beam for the NR-PDCCH, each CORESET may be associated to one or multiple TCI states. In instances in which the CORESET is associated with more than one TCI state, MAC-CE level activation signaling may be used to control which one of the multiple TCI states [i.e., first TCI state identifier] is active at a time per CORESET. Search space set may define PDCCH monitoring related time domain parameters, such as monitoring periodicity. In other words, search space parameters may provide UE 110 information regarding when to try detecting NR-PDCCH from the particular CORESET ... The UE may then determine how to set its RX beam from associated (active) TCI state of the CORESET. Fig. 2 and ¶ [0089]); and
sending the first MAC CE signaling to the terminal (Enescu: ... MAC-CE level activation signaling may be used to control which one of the multiple TCI states [i.e., first TCI state identifier] is active at a time per CORESET ... The UE may then determine how to set its RX beam from associated (active) TCI state of the CORESET. Fig. 2 and ¶ [0089]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grant-NPL2 to include the features as taught by Enescu above in order to provide efficient power saving possibilities. (Enescu, ¶ [0112]).

Regarding claim 17, Grant-NPL2 discloses on the features with respect to claim 15 as outlined above.
Grant-NPL2 does not explicitly teach:
selecting a second number of TCI state identifiers for receiving PDSCH from the first number of TCI state identifiers; 
generating a second MAC CE signaling that is configured to activate the second number of TCI state identifiers for receiving PDSCH; and
sending the second MAC CE signaling to the terminal. 
However, in the same field of endeavor, Enescu teaches:
selecting a second number of TCI state identifiers for receiving PDSCH from the first number of TCI state identifiers (Enescu: The example embodiments provide beam indication and reporting functionality that support UEs 110 with limited beamforming capabilities. For example, as MAC-CE signaling is used to activate TCI states, for example, for PDCCH 430 and PDSCH 440, and if the assumed latency between the MAC-CE command (or HARQ-ACK sent to PDSCH 440 carrying the command) and time when the command is in effect is at least as long as the lead time at UE 110 to switch on the panel, a TCI framework may be able to provide some level of power saving possibilities for the UE 110.  ¶ [0111]); 
generating a second MAC CE signaling that is configured to activate the second number of TCI state identifiers for receiving PDSCH (Enescu: ... as MAC-CE signaling is used to activate TCI states, for example, for PDCCH 430 and PDSCH 440, ....  ¶ [0111]); and
sending the second MAC CE signaling to the terminal (Enescu: ... as MAC-CE signaling is used to activate TCI states, ... at UE 110 to switch on the panel ...  ¶ [0111]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grant-NPL2 to include the features as taught by Enescu above in order to provide efficient power saving possibilities. (Enescu, ¶ [0112]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Grant-NPL2-Enescu in view of John Wilson et.al. (US Patent Application Publication, 20190268053, hereinafter, “John Wilson”), further in view of Guo et.al. (US Patent Application Publication, 20190141693, hereinafter, “Guo”).
Regarding claim 10, Grant-NPL2-Enescu discloses on the features with respect to claim 9 as outlined above.
Grant-NPL2-Enescu does not explicitly teach:
receiving a downlink control information (DCI) signaling sent by the base station, wherein the DCI signaling is configured to indicate the second TCI state identifier for receiving PDSCH scheduled by the DCI signaling and the second TCI state identifier is selected from the second number of TCI state identifiers by the base station; 
determining a second SSB identifier corresponding to the second TCI state identifier based on the second correspondences; and
using a second receiving beam in receiving the PDSCH scheduled by the DCI signaling, wherein the second receiving beam is further used for receiving the SSB designated by the second SSB identifier or corresponding to the second SSB identifier. 
However, in the same field of endeavor, John Wilson teaches:
receiving a downlink control information (DCI) signaling sent by the base station (John Wilson: the base station 105-c may transmit the RecordPlay activation trigger 415 in DCI ... to the UE 115-c.  Fig. 4 and ¶ [0105]), wherein the DCI signaling is configured to indicate the second TCI state identifier for receiving PDSCH scheduled by the DCI signaling and the second TCI state identifier is selected from the second number of TCI state identifiers by the base station (John Wilson: ... the RecordPlay activation trigger 415 may include an indication of which TCI states [i.e., TCI state identifier] are to be used. In some cases, in addition to the trigger of RecordPlay mode, the base station 105-c may also indicate a slot index (from the RecordMode) from which the UE 115-c is to obtain the TCI state information. The base station 105-c, during a first time period 440-a, may transmit DCI 420 to the UE 115-c, followed by a PDSCH transmission 425 using beamforming parameters that are determined based on the stored TCI states.  Fig. 4 and ¶ [0105]); 
using a second receiving beam in receiving the PDSCH scheduled by the DCI signaling (John Wilson: ... The base station 105-c, during a first time period 440-a, may transmit DCI 420 to the UE 115-c, followed by a PDSCH transmission 425 using beamforming parameters that are determined based on the stored TCI states [i.e., second receiving beam ].  Fig. 4 and ¶ [0105]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grant-NPL2-Enescu to include the features as taught by John Wilson above in order to improve the support of beam tracking for periodic user equipment movement. (John Wilson, ¶ [0005]).
Grant-NPL2-Enescu and John Wilson does not explicitly teach:
determining a second SSB identifier corresponding to the second TCI state identifier based on the second correspondences;
wherein the second receiving beam is further used for receiving the SSB designated by the second SSB identifier or corresponding to the second SSB identifier. 
However, in the same field of endeavor, Guo teaches:
determining a second SSB identifier corresponding to the second TCI state identifier based on the second correspondences (Guo: With the indicated TCI state for CORESET#0 in a UE-specific PDCCH MAC CE message, the UE can be requested to find which SSB index is the spatial QCL source for the CSI-RS or TRS contained in the indicated TCI states ... ¶ [0329]);
wherein the second receiving beam is further used for receiving the SSB designated by the second SSB identifier or corresponding to the second SSB identifier (Guo: In one example, the UE shall use a ‘chain-rule’ to derive one SSB index as the spatial QCL source for CORESET#0. With the indicated TCI state for CORESET#0 in a UE-specific PDCCH MAC CE message, the UE can be requested to find which SSB index is the spatial QCL source for the CSI-RS or TRS contained in the indicated TCI states for at least spatial Rx parameter property and then assume the determined SSB index provides the spatial QCL source (or called source of QCL type D, or source for spatial Rx parameter) for CORESET #0. ¶ [0329]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grant-NPL2-Enescu and John Wilson to include the features as taught by Guo above in order to provide efficient and unified radio resource acquisition or tracking mechanism. (Guo, ¶ [0015]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Grant-NPL2-Enescu in view of John Wilson et.al. (US Patent Application Publication, 20190268053, hereinafter, “John Wilson”).
Regarding claim 18, Grant-NPL2-Enescu discloses on the features with respect to claim 17 as outlined above.
Grant-NPL2-Enescu does not explicitly teach:
wherein the second number is greater than 1, and the method further comprises: 
generating a downlink control information (DCI) signaling that is configured to indicate the second TCI state identifier for receiving PDSCH scheduled by the DCI signaling and the second TCI state identifier is selected from the second number of TCI state identifiers by the base station; and
sending the DCI signaling to the terminal. 
However, in the same field of endeavor, John Wilson teaches:
wherein the second number is greater than 1 (John Wilson: ... the RecordPlay activation trigger 415 may include an indication of which TCI states [i.e., TCI states (identifier) greater than 1] are to be used..  Fig. 4 and ¶ [0105]), and the method further comprises: 
generating a downlink control information (DCI) signaling that is configured to indicate the second TCI state identifier for receiving PDSCH scheduled by the DCI signaling and the second TCI state identifier is selected from the second number of TCI state identifiers by the base station (John Wilson: ... the RecordPlay activation trigger 415 may include an indication of which TCI states [i.e., TCI state identifier] are to be used. In some cases, in addition to the trigger of RecordPlay mode, the base station 105-c may also indicate a slot index (from the RecordMode) from which the UE 115-c is to obtain the TCI state information. The base station 105-c, during a first time period 440-a, may transmit DCI 420 to the UE 115-c, followed by a PDSCH transmission 425 using beamforming parameters that are determined based on the stored TCI states.  Fig. 4 and ¶ [0105]); and
sending the DCI signaling to the terminal (John Wilson: the base station 105-c may transmit the RecordPlay activation trigger 415 in DCI ... to the UE 115-c.  Fig. 4 and ¶ [0105]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grant-NPL2-Enescu to include the features as taught by John Wilson above in order to improve the support of beam tracking for periodic user equipment movement. (John Wilson, ¶ [0005]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408)918-7636.  The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./
Examiner, Art Unit 2416  

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416